Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2009                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

  137742                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 137742
                                                                   COA: 285875
                                                                   Wayne CC: 01-008452
  EDWARD LEE FINLEY,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 7, 2008
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2009                        _________________________________________
           s0518                                                              Clerk